     Case 1:20-cv-00070-AWI-JDP Document 33 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD A. EVANS,                                  Case No. 1:20-cv-00070-JDP
11                          Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR MISCELLANEOUS RELIEF
12             v.
                                                         ECF No. 32
13    R. MILAM, et al.
14                          Defendants.
15

16            Plaintiff’s motion for miscellaneous relief, ECF No. 32, is denied. Plaintiff’s one-
17   paragraph motion does not give the court a sufficient basis for determining what relief plaintiff
18   seeks and why. In addition, the court notes that a protective order is typically reserved for
19   discovery disputes, see Fed. R. Civ. P. § (b)(2)(B), and is thus premature at this early stage of the
20   litigation—in which defendants have not appeared and plaintiff still needs to file an amended
21   complaint per the court’s previous orders, see ECF Nos. 15, 26, 28.
22
     IT IS SO ORDERED.
23

24
     Dated:         August 25, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28
                                                        1
